DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/5/2022 is acknowledged.  Claims 1-26 are pending, of which claims 17-26 are withdrawn from consideration at this time as being directed to a non-elected invention.  It is noted that the invention of Group I does not require a moveable member. 1-16 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2015/0273134).
Spears discloses that providing a volume of bubbles to a subject can be used as an echogenic contrast agent (paragraph 0004).  A bubble delivery system 10 is illustrated in Figure 1 (paragraph 0021).  
Generally, the bubble generation system 10 can include a container 14. The container 14 can include a single or double wall container of appropriate construction. As exemplary illustrated in FIG. 1, the container 14 can include an outer wall or first wall 18 and a second wall or inner wall 20. Both the walls 18, 20 can be formed of a single material such as stainless steel, aluminum, or other appropriate metal or metal alloys. It is understood that the container 14 can be formed in an extrusion or mold, but any appropriate formation can be used. The container 14 can further include an internal flexible liner 24. The flexible liner 24 can be formed of an appropriate material that can generally seal both liquid and gas. In various embodiments, the flexible liner 24 can be placed within the container 14. A material, such as a gas saturated liquid, may be placed within the flexible liner 24. Thus, the liner 24 contains the saturated liquid within the container 14. The material contained within the flexible liner 24 can be an appropriate material such as a gas saturated liquid, including sterile saline (paragraph 0022).  	The container including walls 18, 20 can be formed in a substantially liquid and gas tight form (paragraph 0023).
In communication with an internal volume 26 of the flexible liner 24 can be a trigger or nozzle mechanism 30 (paragraph 0024).  Regarding claim 3 the gas 
It is noted that the flexible liner is within the scope of the instantly claimed container having a fluid positioned therein, and the inner/outer walls of the container are within the scope of the gas sealing chamber external to the container having a first gas at a selected pressure therein.  
The trigger mechanism 30 can include a valve 32 that can be operated with a button or trigger 34 to allow flow of a material 38 from the flexible liner 24 through a passage 40 and a directing or bubble generation tube 50 (paragraph 0024).
A volume of gas saturated liquid can be provided with the nozzle 30 to produce a plurality of bubbles for a selected purpose.  The liquid may be saline, etc. and may be placed within the container at a selected pressure. The container fill may be about 50 to about 500 psi (paragraph 0025). Regarding claim 12, 50 is interpreted to be within the scope of about 30 psi.  Regarding claim 3, the chamber is pressurized, the recitation wherein “gas is allowed to diffuse into the container…” amounts to a method step, however the claims are directed to a product.  
The liquid may be saturated to a selected degree or amount with a selected gas, including oxygen (paragraph 0026).  Air and nitrogen are also taught as gasses (paragraph 0034).  
 The tube 50 can include and/or define nucleation sites 80. The nucleation sites 80 may allow the nucleation of bubbles or initiated bubbles 82 (it is noted that a nozzle or nucleation sites are considered to be within the scope of a turbulence initiator, as claimed).
Regarding claim 13, the first and second gases are need not be different from one another.  Regarding claim 15, the first wall of the double walled container may be considered a sleeve in which the liner is placed.  Regarding claim 16, the recitation wherein gas pressure is “due to a sublimation of a liquid within the gas sealing chamber” amounts to a method step, however the claims are directed to a product.   

Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annex I, https://ec.europa.eu/health/documents/community-register/2015/20150115130444/anx_130444_en.pdf, 2015.
Annex I discloses pre-filled syringe(s) individually sealed in a plastic blister (page ).  The Cosentyx pre-filled syringe comprises liquid (pages 70-71).  Accordingly, the pre-filled syringe comprises liquid and is shown having a plunger and barrel (page 70), as required by instant claim 6.  With regard to the limitation of a gas sealing chamber, it is noted that the syringes are placed within individually sealed plastic blister packs.  With regard to the limitation wherein the gas sealing chamber has a first gas, it is noted that air is present, with regard to the limitation wherein the gas has a selected pressure, it is noted that at least atmospheric pressure is within the scope of the instant claims.  
It is noted that the recitation of the intended use of the system as a contrast agent generating system, it is noted that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  

Claim(s) 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jablonski (WO 96/40278).
Jablonski discloses a gas exchange method for making gas-filled microspheres including ultrasonic imaging agents comprising insoluble gas (abstract).  An apparatus comprising an artificial lung was created by winding 100 feet of one eighth inch gas permeable tubing around an appropriate cylindrical support (chicken wire cage). This structure was inserted into a pressurizable container equipped with an inlet and outlet port. The ends of the tubing were plumbed to the ports on the inside of the container. This allowed liquid to pass into the container and exit while being entirely confined to the tubing. The container was also equipped with a gas inlet port and a pressure gauge. Normal saline was pumped through the lung at 100 ml/minute under 3 arm pressure of perfluoroethane. Air concentration of the effluent was monitored by an in-line oxygen sensor, and determined to be less than 4% of saturation. The perfluoroethane supersaturated saline was directed into the bottom of a stirred 2 liter glass tank containing dialysis bags filled with ALBUNEX suspension. 
Accordingly, gas-permeable tubing filled with saline is within the scope of a container having fluid positioned therein and is contained within a pressurized container which is within the scope of the container selectively positioned within the gas sealing chamber, as claimed.  With regard to claim 7 the tubing is gas permeable, with regard to claims 10-11 saline is defined as a low viscosity fluid, as claimed.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618